DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites “for flow rate control arranged upstream of it”. Examiner is unsure as to what is being referred to by “it”.  Claim 32 depends on claim 31 and hence is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ranke et al(4430316) taken together with Grantham et al(3932587).
	Ranke et al in figure 1 teaches a process for regenerating a laden scrubbing medium(methanol stream 14 including hydrogen sulfide and carbon dioxide from bottoms of scrubber column 8) from a flue gas purification of raw synthesis gas, the raw synthesis gas(stream 1 entering scrubber column 8) comprising carbon monoxide, hydrogen, carbon dioxide, and hydrogen sulfide, comprising obtaining the laden scrubbing medium from an absorption apparatus(8),  sending the laden scrubbing medium(14) to a decompression stage(combination of expansion valve 14 and phase separator 16) to produce a second laden scrubbing medium(24) having a reduced concentration of bound gas constituents(H2 rich gas 17 separated during decompression stage) as compared to the laden scrubbing medium, introducing the second laden scrubbing medium from the decompression stage to a top portion of a reabsorber(hydrogen sulfide enrichment column 25) that is configured to remove carbon dioxide and hydrogen(CO2 in stream 28) from the second laden scrubbing medium using an inert gas(nitrogen stream 26) to produce a third laden scrubbing medium(stream 29), wherein at least a portion of the hydrogen sulfide that is released from the second laden scrubbing medium via contact with the inert gas is reabsorbed by methanol that is introduced to the reabsorber as the second laden scrubbing medium, at least partially freeing the third laden scrubbing medium(stream 32) of bound gas constituents in a regeneration stage(rengerating column 33) to obtain a regenerated scrubbing medium(purified methanol stream 37), wherein the gas scrubbing is a physically acting gas scrubbing, wherein the regenerated scrubbing medium comprises methanol as a main component, and wherein the proportion of methanol to the regenerated scrubbing medium is at least 75% by weight(noting the stream is designated as purified methanol).  Ranke et al is silent as to supplying the regenerated scrubbing medium to an intermediate vessel and withdrawing the regenerated scrubbing medium from the intermediate vessel and then supplying the regenerated scrubbing medium to the absorption apparatus for purifying the raw synthesis gas and to produce the laden scrubbing medium.  Grantham et al in figure 1 teaches a process for absorption of flue gas through an absorber(4), and regeneration of a scrubbing medium through a regenerator tower(34), wherein a scrubbing medium processed from the regenerator tower passes from a bottoms stream(39)  through a pump(40) through conduit(42) to a scrubbing medium storage vessel(5), with stored scrubbing medium passing back to a distribution line(7) in the absorber(4).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a step of supplying the regenerated scrubbing medium (stream 37 in Ranke et al) to an intermediate vessel so that the regenerated scrubbing medium is available to be stored before passing back to an absorption stage.  
	Ranke et al taken together with Grantham et al further teaches wherein the regenerated scrubbing medium consists of methanol.  Ranke et al together with Grantham et al further teaches cooling the renenerated scrubbing medium(through heat exchanger 31 in Ranke et al) after withdrawal from the regeneration stage.    Ranke et al taken together with Grantham et al further teaches wherein the cooling is carried out by indirect heat transfer to the third laden scrubbing medium(stream 29 in Ranke et al).  Ranke et al taken together with Grantham et al further teaches wherein the supplying to the intermediate vessel is carried out continuously or periodically or in batch operation.  Ranke et al taken together with Grantham et al further teaches wherein regenerating the laden scrubbing medium is regenerated by stripping with scrubbing medium vapor, in the regeneration stage.  Ranke et al taken together with Grantham et al further teaches wherein the raw synthesis gas further comprises at least one element from the group consisting of carbonyl sulfide, mercaptans, hydrogen cyanide, ammonia, and combinations thereof(column 9 lines 17-20).  
	Ranke et al taken together with Grantham et al teaches all of the limitations of claim 22 but is silent as to wherein after withdrawal from the intermediate vessel, the process further comprises compressing the regenerated scrubbing medium to a pressure sufficiently high for operating the absorption process.  Examiner notes the scrubbing medium storage vessel(5) of Grantham et al is held at an atmospheric pressure, therefore inherently to bring the stored scrubbing liquid over a long distance through piping or over an elevated distance with respect to the storage vessel would require compression, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, based on the pressure required for the absorption apparatus, to incorporate a compression device to bring the regenerated scrubbing fluid of Ranke et al taken together with Grantham et al to the proper pressure for operation of the absorption apparatus.  
	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ranke et al(4430316) taken together with Grantham et al(3932587) in view of Brady(4379130).
	Ranke et al taken together with Grantham et al teaches all of the limitations of claim 23 but is silent as to further comprising establishing an amount of regenerated scrubbing medium present in the intermediate vessel as a controlled variable via a fill level of regenerated scrubbing medium in the regeneration stage.  Brady in figure 2 teaches a scrubber holding tank(34), a pump(91) for pumping a regeneration scrubbing solution(38) from the scrubber holding tank(34) to a recirculation tank(16), and a low liquid level switch(89) and an upper liquid level switch(90) to determine a fill level of the scrubber holding tank.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a determination of a fill level of regenerated scrubbing medium in the regeneration stage(33) of Ranke et al in order to control an amount of regenerated scrubbing liquid in the intermediate vessel.  
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ranke et al(4430316) taken together with Grantham et al(3932587).
Ranke et al teaches an apparatus for regenerating a laden scrubbing medium from a gas scrubbing for purification of raw synthesis gas, the raw synthesis gas comprising carbon monoxide, hydrogen, carbon dioxide, and hydrogen sulfide, comprising an absorption apparatus(scrubber column 8), a decompression stage(combination of expansion valve 15 and phase separator 16) configured to receive the laden scrubbing medium from the absorption apparatus to produce a second laden scrubbing medium having a reduced concentration of bound constituents as compared to the laden scrubbing medium, a reabsorber(hydrogen sulfide enrichment column 25) that is configured to remove carbon dioxide and hydrogen from the second laden scrubbing medium using an inert gas(nitrogen stream 26) to produce a third laden scrubbing medium(29), wherein at least a portion of hydrogen sulfide that is released from the second laden scrubbing medium via contact with the inert gas is reabsorbed by methanol that is introduced to the reabsorber as the second laden scrubbing medium, a regeneration apparatus(regeneration column(33) in which bound gas constituents are removable from the third laden scrubbing medium, and wherein the gas scrubbing is a physically acting gas scrubbing, wherein the regenerated scrubbing medium comprises methanol as the main constituent , wherein the proportion of methanol in the regenerated scrubbing medium is at least 75%.  Ranke et al is silent as to an intermediate vessel into which a regenerated scrubbing medium produceable in the regeneration apparatus is transferrable and in which the regenerated scrubbing medium is storable.  Grantham et al in figure 1 teaches a process for absorption of flue gas through an absorber(4), and regeneration of a scrubbing medium through a regenerator tower(34), wherein a scrubbing medium processed from the regenerator tower passes from a bottoms stream(39)  through a pump(40) through conduit(42) to a scrubbing medium storage vessel(5), with stored scrubbing medium passing back to a distribution line(7) in the absorber(4).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide regenerated scrubbing medium (stream 37 in Ranke et al) to an intermediate vessel so that the regenerated scrubbing medium is available to be stored before passing back to an absorption stage.  
Ranke et al taken together with Grantham et al teaches all of the limitations of claim 28 but is silent as to a pump for compressing the regenerated scrubbing medium is arranged downstream of the intermediate vessel.  Examiner notes the scrubbing medium storage vessel(5) of Grantham et al is held at an atmospheric pressure, therefore inherently to bring the stored scrubbing liquid over a long distance through piping or over an elevated distance with respect to the storage vessel would require compression, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention, based on the pressure required for the absorption apparatus, to incorporate a pump to bring the regenerated scrubbing fluid of Ranke et al taken together with Grantham et al to the proper pressure for operation of the absorption apparatus.  
Ranke et al taken together with Grantham et al further teaches wherein a heat exchanger (31 in Ranke et al) for cooling the regenerated scrubbing medium is arranged upstream and/or downstream of the intermediate vessel.  Ranke et al taken together with Grantham et al further teaches wherein the regeneration apparatus comprises a stripping column comprising a reboiler(heater 34 in Ranke et al), overhead condenser(condenser 35) and at least one gas permeable tray(not shown but inherent for a well known gas liquid regeneration column).  
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ranke et al(4430316) taken together with Grantham et al(3932587) in view of Brady(4379130).
Ranke et al taken together with Grantham et al teaches all of the limitations of claim 31 but is silent as to wherein the intermediate vessel has an actuated device for flow rate control arranged upstream of it.  Brady in figure 2 teaches a scrubber holding tank(34), a pump(91) for pumping a regeneration scrubbing solution(38) from the scrubber holding tank(34) to a recirculation tank(16), and a low liquid level switch(89) and an upper liquid level switch(90) to determine a fill level of the scrubber holding tank, and a actuated device(flow control valve 42) for flow rate control upstream of the recirculation tank.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide actuated device for flow control upstream of the intermediate vessel of Ranke et al taken together with Grantham et al to provide accurate flow control to the intermediate vessel. 
Ranke et al taken together with Grantham et al teaches all of the limitations of claim 32 but is silent as to wherein the regeneration apparatus comprises a control apparatus for controlling the flow rate of the actuated device via a fill level of regenerated scrubbing medium in the regeneration apparatus as a controlled variable , thus establishing a fill level of regenerated scrubbing medium in the intermediate vessel.  Brady in figure 2 teaches a scrubber holding tank(34), a pump(91) for pumping a regeneration scrubbing solution(38) from the scrubber holding tank(34) to a recirculation tank(16), and a low liquid level switch(89) and an upper liquid level switch(90) to determine a fill level of the scrubber holding tank.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a control apparatus for determination of a fill level of regenerated scrubbing medium in the regeneration stage(33) of Ranke et al in order to control a flow rate amount of regenerated scrubbing liquid to the intermediate vessel.  

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
April 28, 2022